DETAILED ACTION
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 8/3/21. In the amendment. Applicant amended claims 1, 14.  Therefore, claims 1-25 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of 
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner
in which the invention was made.

Claims 1-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amo et al. (JP 2005-344597) in view of Hirschberg (US 2012/0087840).
With regard to claim 1:
Amo discloses a decomposition reactor tube (DRT) (40) (Fig. 1, par. [0030]) for converting a reductant into ammonia, comprising:
an inlet configured to receive exhaust gas (see par. [0018]); and



    PNG
    media_image1.png
    389
    553
    media_image1.png
    Greyscale


However, Amo fails to disclose said material having a thermal conductivity
greater than 20 W/(m°k).
Hirschberg teaches a ceramic material having a thermal conductivity greater than
20 W/(mok) (see par. [0023, 0026)).
It would have been obvious to one or ordinary skill in the art before the effective


With regard to claim 2:
The modified Amo discloses the method according to claim 14, Hirschberg further teaches wherein the high-thermal conductivity material has a thermal conductivity of at least 100 W/(m ok) (see par. [0023)).

With regard to claims 3, 4:
The modified Amo discloses the method according to claim 14; however, Amo fails to disclose wherein the high-thermal conductivity material has a thermal diffusivity greater than 4.7 mm2 « sec'1 or at least 50 mm2 = sec’.
Since the modified Hemingway discloses the ceramic material having high thermal conductivity, high wear resistance and good strength (see Hirschberg, par. [0026]) as claimed, it is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art at the time of the invention.

With regard to claim 5:
The modified Amo discloses the DRT according to claim 1, Hirschberg further teaches a high-thermal conductivity ceramic material (silicon carbide) has a very high thermal conductivity and good strength (see par. [0026]); however, fails to disclose wherein the high-thermal conductivity material has a yield strength of at least 300 MPa and a heat capacity of at least 700 J/kgoK.


With regard to claim 6:
The modified Amo discloses the DRT according to claim 1, Hemingway further discloses wherein the high-thermal conductivity material (silicon carbide) is chemically inert to diesel exhaust fluid (DEF) and urea-based compounds (see par. [0024)).

With regard to claims 7, 8:
The modified Amo discloses the DRT according to claim 1, Hirschberg further teaches wherein the high-thermal conductivity material comprises a ceramic material (silicon carbide) (see par. [0026]).

With regard to claim 9:
The modified Hemingway discloses the DRT according to claim 1, Hirschberg
further teaches wherein the high-thermal conductivity material comprises a metal alloy
material consisting of an aluminum alloy (see par. [0025)).

With regard to claim 10:
The modified Amo discloses the DRT according to claim 1, Amo further discloses wherein the internal structure is at a temperature of at least 130°C (see par. [0043]).



The modified Amo discloses the DRT according to claim 1, Amo further discloses wherein the internal structure is a polished internal structure, a buffed internal structure (see par. [0026)).

Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Hemingway etal. (US 2007/0065354) in view of Hirschberg (US 2012/0087840) as
applied to claim 1 above, and further in view of Tolmachev (US 2010/0209815).
With regard to claim 11:
The modified Amo discloses the DRT according to claim 1, however, Amo fails to disclose wherein the internal structure includes a hydrophobic surface coating.
Tolmachev teaches that an internal structure of a fuel cell device includes a
hydrophobic surface coating (see par. [0068]).
It would have been obvious to one or ordinary skill in the art before the effective
filing date of the claimed invention, to modify Amo by using a hydrophobic surface coating in an internal structure as taught by Tolmachev for significantly providing higher power output of the device.

With regard to claim 12:
The modified Amo discloses the DRT according to claim 11, Tolmachev further teaches wherein the hydrophobic surface coating comprises micro-features and/or nano-features on at least a portion of the internal structure of the DRT (see par. [0068)).

Claims 14-21, 25 are rejected under 35 U.S.C. 103 as being unpatentable
over Amo et al. (JP 2005-344597) in view of Hirschberg (US 2012/0087840).


Amo discloses a method of using a decomposition reactor tube (DRT), comprising:
(a) injecting diesel engine fluid (DEF) into the DRT ([par. [0020, 0021]), wherein the DRT comprises an inlet configured to receive exhaust gas;
(b) impinging the DEF at an impinging location (partition walls) of an internal
structure of the DRT, the impinging location being at a pre-impingement temperature
(partition walls inside the electrically heated honeycomb structure) (see par. [0021, 0022, 0030, 0040]), and the DEF being at a first temperature less than the pre-impingement temperature
(the urea water solution is heated inside the cells of the heated honeycomb structure) (see par. [(0021, 0040]);
(c) conductively transferring heat energy from the impinging location to the impinged DEF such that the DEF reaches a second temperature greater than the first temperature (see par. [0030, 0040]); and
(d) evaporating the impinged DEF from the impinging location of the DRT, wherein the internal structure comprises a high-thermal conductivity material (see par. [0043]).
However, Amo fails to specifically disclose a high-thermal conductivity material and said ceramic material having a thermal conductivity greater than 20 W/(m°k).
Hirschberg teaches a ceramic material having a thermal conductivity greater than
20 W/(mok) (see par. [0023, 0026)).
It would have been obvious to one or ordinary skill in the art before the effective
filing date of the claimed invention, to modify Amo by using ceramic material having a thermal conductivity greater than 20 W/(mok) as taught by Hirschberg for improving the heat transfer (see Hirschberg, par. [0023]).




The modified Amo discloses the method according to claim 14, Hirschberg further teaches wherein the high-thermal conductivity material has a thermal conductivity of at least 100 W/(m°K) (see par. [0023)).

With regard to claims 16, 17:
The modified Amo discloses the method according to claim 14; however, Amo 
fails to disclose wherein the high-thermal conductivity material has a thermal diffusivity
greater than 4.7 mm2. sec1 or at least 50 mm2 .sec1.
Since the modified Amo discloses the ceramic material having high thermal
conductivity, high wear resistance and good strength (see Hirschberg, par. [0026]) as
claimed, it is not inventive to discover the optimum workable range by routine
experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it
would have been obvious to one of ordinary skill in the art at the time of the invention.
With regard to claim 18:
The modified Kasai discloses the method according to claim 14; however, Kasai
fails to disclose wherein the high-thermal conductivity material has a yield strength of at
least 300 MPa and a heat capacity of at least 700 J/kg-K.
Since Kasai discloses the silicon carbide material having high thermal
conductivity, high wear resistance and good strength (see Hirschberg, par. [0026]) as
claimed, it is held that it is not inventive to discover the optimum workable range by
routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA
1955), and it would have been obvious to one of ordinary skill in the art at the time of
the invention.



The modified Amo discloses the method according to claim 14, Hirschberg further
teaches wherein the high-thermal conductivity material comprises a ceramic material
(see par. [0026]).

With regard to claim 20:
The modified Amo discloses the method according to claim 14, Hirschberg further teaches wherein the high-thermal conductivity material comprises at least one ceramic
material including silicon carbide (see par. [0026]).

With regard to claim 21:
The modified Amo discloses the DRT according to claim 14, Hirschberg further
teaches wherein the high-thermal conductivity material comprises a metal alloy material
consisting of an aluminum alloy (see par. [0025]).

With regard to claim 25:
The modified Amo discloses the method according to claim 14, Amo further
discloses wherein the pre-impingement temperature is at least 130°C (see par. [0043)).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over
Amo et al. (JP 2005-344597) in view of Hirschberg (US 2012/0087840) as applied
to claim 14 above, and further in view of Tolmachev (US 2010/0209815).
With regard to claims 22, 24:
The modified Amo discloses the DRT according to claim 14, however, Amo fails to disclose applying a hydrophobic surface coating to the internal structure prior to the step of impinging the DEF.

hydrophobic surface coating (see par. [0068)).
It would have been obvious to one or ordinary skill in the art before the effective
filing date of the claimed invention, to modify Amo by using a hydrophobic surface
coating in an internal structure as taught by Tolmachev for significantly providing higher
power output of the device.

With regard to claim 23:
The modified Amo discloses the DRT according to claim 22, Tolmachev further
teaches of the step of applying including forming micro-features and/or nano-features
on at least a portion of the internal structure of the DRT (see par. [0068]).

Response to Arguments
Applicant's arguments filed 8/3/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication from the examiner should be directed
to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can
normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http:/Awww.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax
number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747